Citation Nr: 1236065	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for acne vulgaris, to include residual scarring.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1967 to September 1969, to include duty in Vietnam, with subsequent periods of  active duty for training and inactive duty training in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board reopened the Veteran's claim in an April 2012 decision, and the claim on the merits was remanded for further development at that time.  All actions required by the remand have been accomplished, and the claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in November 2011.  A transcript is of record.    



FINDING OF FACT

The Veteran's acne vulgaris was first manifest in active service; he has experienced continual symptoms since that time, with current residual scarring being present.  



CONCLUSION OF LAW

Acne vulgaris, with residual scarring, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefined the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for entitlement to service connection for acne vulgaris.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case alleges having developed acne vulgaris during his service with the Marine Corps in Vietnam.  Essentially, he has stated that the condition first manifested during this service, that it has been problematic for him since that time, and that he currently experiences residual scarring and partial disfigurement due to the disorder.  

The service treatment records indicate that the Veteran entered the Marine Corps in August 1967, and at the time of entry, his skin and lymphatic system were found to be normal.  There were three scars listed in the report of the entrance examination; however, these scars were not connected with acne or any other systemic skin disease.  Indeed, there appeared to be only a small scar on the eyebrow and two other scars on the lower extremities.  

The Veteran states that he began to notice acne while in Vietnam, and that the hot, jungle conditions caused his skin to erupt with facial lesions.  Although the causal relationship between the tropic conditions and acne is not supported directly by the service treatment records, there is indication of treatment for acne.  Indeed, in August 1968, while serving in Vietnam, the Veteran was diagnosed as having acne vulgaris on his face.  This was the first indication of the disease, and the record does not show any pre-service diagnosis or treatment for the condition.  

After service, the record is silent for many years; however, with the filing of his initial claim for service connection, the Veteran was afforded a skin examination.  In April 2003, acne vulgaris scarring on the face was assessed.  This examiner stated that the Veteran had a history of acne prior to the service, but that the condition "became much worse after leaving the jungles of Vietnam."  The Veteran stated that he would get red pustules on the face, and he would appear as if having a "red beard."  The examiner stated that Veteran experienced cystic acne which affected the face and left some scarring.

The Board, in noting these findings, remanded the claim for development upon reopening the claim in April 2012.  It was directed that the Veteran receive a comprehensive VA examination addressing the etiology of acne, to include any residuals.  The returned opinion, dated in August 2012, is not particularly helpful in resolving the appeal.  As a notable problem, this examination, and the previous examination conducted in 2003 (both by the same physician), state that acne pre-existed the Veteran's military service.  The Veteran contends that his acne developed in service, and the record is supportive of his contention.  Indeed, there was no notation of acne or associated scarring at the Veteran's entrance into the Marine Corps, and the first diagnosis of acne vulgaris was in Vietnam in 1968.  Thus, the 2003 and 2012 opinions were based on an inaccurate factual premise.  

The 2012 examiner stated that the Veteran had multiple scars on the beard region, cheeks to the jaw line, nose, and upper lip that were consistent with cystic acne.  The examiner stated that it was "impossible to know the exact cause" of acne, and he listed genetic as well as environmental factors as possible sources of the disease.  Although this examiner did state that it was not at least as likely as not that the Veteran's acne had causal origins in service, as noted above, he did not accurately report that the Veteran had no skin problems noted prior to service entry.  Furthermore, it is not readily clear why this examiner did not reference his previous assessment of the Veteran experiencing heightened acne as a result of being unable to bathe in the jungles of Vietnam.  

Essentially, the Board notes that the medical opinion, being based on an inaccurate factual premise, is not especially probative with regard to resolving the appeal at least with respect to etiology.  As regards a current diagnosis, there is no doubt as to the assessment contained in the objective report of examination, and the Board is satisfied that the Veteran has current residuals of acne in the form of significant scarring.  

In sum, acne was first diagnosed in service, the Veteran has current acne scars on his face, and given the nature of service he performed and the consistency of his testimony, the Board finds his statements of experiencing acne since his time in the military to be credible.  The evidence thus shows a continuity of symptomatology for acne vulgaris, beginning in August 1968 when the disorder was first diagnosed by military medical personnel.  Accordingly, acne had causal origins in service, and service connection for the disorder, to include its residual manifestations, is warranted.  


ORDER

Entitlement to service connection for acne vulgaris, to include residual scarring, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


